PER CURIAM.
Epitomized Opinion
This was an action brought by Hart & Company on an instrument of guaranty. It guaranteed th< payment of all goods purchased by Kvet and die not specify any length of time for its duration Hart & Co. were wholesale milliners, and as Kve was about to enter the millinery business this guar antry was given in order for her to obtain credit Kvet purchased large quantities of goods and wa: a continuous buyer from the inception of the credi in 1911 down to 1920. The guaranty was neve: revoked. Kvet paid all of her bills promptly excep the last, which was for $2200., A judgment wa then obtained against her and suit brought againb Srutek, as guarantor. Judge Cull held that ih guaranty was a continuing guaranty and permittp. recovery. Srutek prosecuted error. In sustainiin the judgment of the lower court, the Court q Appeals held: •
1. The guaranty was a continuing guaranty a no evidence was introduced showing an interruption in the relationship between the parties.
2. A contract will be construed as a continuim guaranty if it appears that a future, course of deal ings for an indefinite time or a succession of credijt is contemplated by the parties. 1
3. Unless the word in which the guaranty is ey pressed fairly imply that the liability of a guarantto is to be limited, it continues until revoked.